Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or 10/15/2029, is being examined under the first inventor to file provisions of the AIA  and is a continuation of 15/612,232.  Claims 1-16 were examined in a Non-Final on 1/21/2021. A FINAL office action in response to Applicants submission dated 4/21/2021 was filed on 5/3/2021. Claims 1-18 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered. Claims 1-18 are being examined.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10468236. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons indicated below.
Limitations of claims 1 of the instant application is fully disclosed in claim 1 of the issued patent. Also the limitations of instant dependent claims 2, 11, 17 and 18 are fully disclosed in dependent claims 2 and 9 of the issued patents. All other claims of the instant application are also fully disclosed by the claims of the issued patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarovich et al (US 6685803) in view of Kanegae et al (US 20110298376).
Lazarovich et al discloses a dielectric barrier discharge device for generating plasma to be used for cleaning (Col 1 lines 11-Col 3 line 63) and discloses various configurations to couple 
Regarding the limitation “single cylindrical electrode” it is noted that a pair of electrode is shown for example in Fig 6. However, it is not essential that two electrodes be on the same tube since one of the electrode (generally a grounded electrode) could be outside the tube.
It is established that omission of an element with a corresponding omission of function is within the level of ordinary skill. In re Wilson 153 USPQ 740 (CCPA 1967); In re Portz 145 USPQ 397 (CCPA 1965); In re Larson 144 USPQ 347 (CCPA 1965); In re Karlson 136 USPQ 184 (CCPA 1963); In re Listen 58 USPQ 481 (CCPA 1943); In re Porter 20 USPQ 298 (CCPA 1934).

Moreover, it is disclosed by Kanegae et al that having two cylindrical electrodes on a tube or only one on tube and one outside are equivalent in generating plasma in a dielectric tube (See Fig 2 (A) and (B)). The dielectric tube could be of quartz or other type of ceramic (Para 105).
Therefore it would have been obvious to have a single electrode on the dielectric tube as being equivalent. Also, simple substitution of one known element for another to obtain predictable result was found obvious (KSR vs Teleflex).
. 

Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumano et al (US 20130048851) in view of Kanegae et al (US 20110298376).
Kumano et al discloses a hollow cylinder formed of a dielectric material (Fig 1-3), the cylinder having an exterior diameter and a downstream end in communication with the vacuum chamber and an upstream end in communication with a source of gas through a gas flow control device (30) and  a cylindrical electrode (9) formed of conducting material and surrounding the exterior of the cylinder, the electrode in communication with a source of radio-frequency electrical power (P3 para 43), wherein, upon energizing the electrode with radio-frequency electric power and passage of gas through the cylinder, a plasma is formed by radio-frequency, hollow cathode effect coupling inside the dielectric cylinder to generate reactive particles.
Regarding the limitation “single cylindrical electrode” as above, it is noted that a pair of electrode is shown for example in Fig 6. However, it is not essential that two electrodes be on the same tube since one of the electrode (generally a grounded electrode) could be outside the tube.
It is established that omission of an element with a corresponding omission of function is within the level of ordinary skill. In re Wilson 153 USPQ 740 (CCPA 1967); In re Portz 145 USPQ 397 (CCPA 1965); In re Larson 144 USPQ 347 (CCPA 1965); In re Karlson 136 USPQ 184 (CCPA 1963); In re Listen 58 USPQ 481 (CCPA 1943); In re Porter 20 USPQ 298 (CCPA 1934).

Moreover, it is disclosed by Kanegae et al that having two cylindrical electrodes on a tube or only one on tube and one outside are equivalent in generating plasma in a dielectric tube (See Fig 2 (A) and (B)).

The limitation “wherein plasma and reactive neutral species generated in the hollow cylinder pass to the vacuum chamber for cleaning the vacuum chamber” is directed to the use of the apparatus. The result of plasma would inherently generate reactive and neutral species. 

Claims 3-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarovich et al in view of Kanegae et al as applied to claim 1 above, and further in view of Ozawa et al ((2004/0253828) and Ronald A. Vane (US 6105589) .
Lazarovich et al as applied to claim 1 discloses activation of oxygen or hydrogen by plasma as above (Col 1 lines 63-66) but does not disclose that this could be used in a charged particle beam instrument and other limitations of these claims. 
Ozawa et al disclose ionization of cleaning gas by plasma generator for chamber cleaning (Fig 1 and Page 2 para 41). Also Vane disclosed earlier using plasma activated air or hydrogen to clean electron beam instrument.  
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to use hollow cathode type device of Lazarovich et al to activate cleaning gases for cleaning inside of electron beam instrument.
Regarding claim 7 formation of virtual anode would be obvious since the mode of operation of Lazarovich et al as being structurally would be same as of the instant specification. 
Claims 9 and 10 relate to flow control and were well known at the time of the invention.

Claims 2, 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarovich et al in view of Kanegae et al as applied to claim 1 above, and further in view of David J Drage (US 4793975).
Lazarovich et al as discussed above does not disclose that the dielectric cylinder is made of borosilicate glass and mica.
David J Drage discloses a parallel plate plasma reactor in which the lower electrode comprises a metal electrode having a central pedestal and an insert for surrounding the pedestal and holding wafers in contact with the pedestal or in position above the pedestal. The insert can comprise an insulator, such as ceramic (Abstract).
David J Drage further disclose the ring 13 (Fig 1) surrounding the lower electrode and states that the ring could be made of Macor from Corning Glass (Col 2 lines 47-55) and teaches further that Ring 13, depending upon the process chosen, can comprise a variety of materials so that the variation in dielectric constant among the various materials usable as ring 13 controls the process parameters and in particular the power distribution within the plasma reactor chamber, thereby obtaining the improved and unexpected results in accordance with the present invention (Col 2 lines 39-46).
The ring in other example could also be of quartz (Col 2 lines 57-58).
The ring therefore works like a focus ring or edge ring used for control of plasma over the substrate and peripheral regions.
Macor was used as a dielectric in plasma processing apparatus as well as other places where insulation was required as Macor, was a machinable glass-ceramic with good physical properties, no porosity, and was electrically insulating. Macor was composed of 55% fluorophlogopite mica and 45% borosilicate glass.

It is noted that this is not an only example of using Macor in plasma processing apparatus as Macor has been in continuous use for plasma generating apparatus from at least 1983 and continues at present.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarovich et al in view of Kanegae et al as applied to claim 1 above, and further in view of Kim et al (US 2006/0054279).
Lazarovich et al as discussed above does not disclose dielectric end wall.
Kim et al disclose a Hollow cathode structure with dielectric end wall (Fig 4A 442) through which gas enters through a hole (412). 
It would have been obvious to use a structure like that of Kim in Lazarovich et al for gas entry to yield predictable results.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarovich et al in view of Kanegae et al as applied to claim 1 above, and further in view of Swada et al (6424091).
Lazarovich et al as discussed above does not disclose cylindrical electrode of brass.
Swada et al disclose brass cylindrical electrode (Col 4 line 19-21) for its excellent corrosion resistance. 
It would have been obvious to use cylindrical electrode of brass for its excellent corrosion resistance in Lazarovich et al to yield predictable results.

Response to Arguments 	 
Applicants argues on page 8 that multiple cathodes not only electrically couple with gas in the plasma chamber, but electrically couple with each other and change the characteristics of the oscillating electric field in the plasma chamber and thus the plasma itself.
In response it is noted that one of ordinary skill in the art would understand the implication of spatial distribution of electromagnetic energy in the case of multiple electrodes and/ or in the case of apparent single electrode with ground at a distance. 
In KSR the courts warned against treating one of ordinary skill in the art as automaton. Substituting one element by another does not mean not understanding the necessity of doing it with understanding. Applicant’s argument is not persuasive.
Applicant’s arguments in relative to claims 12 and 16 appear to pertain to the dielectric choice of Macor and the use of Weber references. 
It was noted previously that Weber was used to show known properties of Macor which was abundantly known in plasma art also. This reference is removed from the present office action. 
As described in response to the declaration, the description of Fig 4 is not an evidence of unexpected result. Regarding “cleaning rate” one of ordinary skill in the art would understand that it optimization would depend upon plasma as well as gases used. Both these were disclosed in the prior art as discussed in the rejection.



Response to Applicants Declaration under 37 C.F.R. 1.132
The Declaration under 37 CFR 1.132 filed 8/3/2021 is insufficient to overcome the rejection of claims 1-18 because of the reasons discussed below. The declaration by the inventor George Safar is directed to the stated unexpected advantage of the ceramic dielectric comprising 55% fluorophlogopite mica and 45% borosilicate glass (Macor (R) from Corning). 
It is noted that although the discussion appear to be directed to all the claims of the application only claims 2, 11, 17 and 18.
Item 7 of the declaration states as below:
	“There was no indication in the literature that this material was used in plasma generation applications or had any particular suitability to such applications, which present some unique conditions in the form of high temperature, exposure to high-energy fields, vacuum operation, and bombardment with ions and other plasma particles.”

	This statement does not appear to be accurate. As discussed in the rejection, Macor was used as a dielectric in plasma processing apparatus as well as other places where insulation was required as Macor, was known to be a machinable glass-ceramic with good physical properties, no porosity, and was electrically insulating. Macor was composed of 55% fluorophlogopite mica and 45% borosilicate glass.
It is noted that Macor has been in continuous use for plasma generating apparatus from at least 1983 and continues at present. 
While not listing all the available examples, Hooke et al (US 20080106206) also discloses Pulsed Direct Barrier plasma discharge (Abstract, Fig 5-56 and para 133).
Moslehi (US 5252178) discloses using Macor as insulator (198, 200) for its shower head 184 in Fig 9 (Col 10 lines 30-42).
There are hundreds of references showing using Macor in a plasma generating apparatus.

	Item 10 and the inventor’s interview are related to the observation of Fig 4 of the specification. This however is not an evidence of unexpected result. It is noted that the cleaning rate would be correlated to higher plasma density as discussed in the specification at para 47. One of ordinary skill in the art would however know that plasma density would be correlated to coupling of the electrode to plasma through the dielectric. This is merely using available knowledge to optimize an apparatus. Knowing thickness and dielectric constant of Macor, it would not be hard to the practitioner to optimize capacitive coupling to plasma through the dielectric. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art made of record is Ogawa et al (US 20090050056) discloses a hollow cathode (Fig 1-215) over dielectric cylindrical chamber 210. Several other prior art references teach about using Macor in plasma processing art. The list is not exhaustive but may include Kang (US 20170291830), Corke et al (US 20170181260), Allen et al (US 6662793) and several others.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716